Name: 75/461/Euratom, ECSC, EEC: Commission Decision of 23 July 1975 amending the provisional rules of procedure of the Commission of 6 July 1967
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-07-30

 Avis juridique important|31975D046175/461/Euratom, ECSC, EEC: Commission Decision of 23 July 1975 amending the provisional rules of procedure of the Commission of 6 July 1967 Official Journal L 199 , 30/07/1975 P. 0043 - 0043 Greek special edition: Chapter 01 Volume 2 P. 0005 Spanish special edition: Chapter 01 Volume 2 P. 0027 Portuguese special edition Chapter 01 Volume 2 P. 0027 ++++( 1 ) OJ NO 147 , 11 . 7 . 1967 , P . 1 . COMMISSION DECISION OF 23 JULY 1975 AMENDING THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 75/461/EURATOM , ECSC , EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 16 OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , DECIDES AS FOLLOWS : ARTICLE 1 ARTICLE 27 OF THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 1 ) SHALL BE REPLACED BY THE FOLLOWING TEXT : " SUBJECT TO THE PRINCIPLE OF COLLEGIATE RESPONSIBILITY BEING RESPECTED IN FULL THE COMMISSION MAY EMPOWER ITS MEMBERS TO TAKE , IN ITS NAME AND SUBJECT TO ITS CONTROL , CLEARLY DEFINED MEASURES OF MANAGEMENT OR ADMINISTRATION . OFFICIALS MAY ALSO BE EMPOWERED TO TAKE SUCH MEASURES IF THIS IS INDISPENSABLE FOR THE COMMISSION PROPERLY TO BE ABLE TO FULFIL ITS TASKS . UNLESS THEY HAVE BEEN DELEGATED TO HIM PERSONALLY POWERS VESTED IN AN OFFICIAL SHALL BE VALID FOR HIS DEPUTY . POWERS CONFERRED IN THIS WAY MAY NOT BE SUB-DELEGATED EXCEPT TO THE EXTENT EXPRESSLY LAID DOWN IN THE ENABLING DECISION . THE PROVISIONS OF THIS ARTICLE SHALL NOT AFFECT THE RULES CONCERNING DELEGATION IN RESPECT OF FINANCIAL MATTERS AND STAFF ADMINISTRATION . " ARTICLE 2 THIS DECISION SHALL COME INTO FORCE ON 23 JULY 1975 . DONE AT BRUSSELS , 23 JULY 1975 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI